At the outset, on behalf of the Holy See, I have 
the honour to congratulate Ambassador John Ashe on 
his election to the presidency of the General Assembly 
at its sixty-eighth session. I am also pleased to convey 
to the President and to other participating delegations 
the warmest greetings from His Holiness Pope Francis, 
who assures the Assembly of his kind thoughts and 
prayers that the session will be crowned with success.

In the first days of his pontificate, Pope Francis 
inspired enthusiasm and hope for a new horizon based 
on a culture of togetherness that should form the basis 
of all personal, societal and international relations. 
That culture specifically recognizes the value of others: 
the individual, social groups and States. It is founded 
on human dignity and transcendence. It acts to reaffirm 
faith, which is perceived with fear in certain segments 



of contemporary society and wrongly accused of 
leading to intolerance — when in fact it promotes 
understanding and unity among peoples and peace.

It is my hope that this session of the General 
Assembly will be inspired by the same spirit of 
universal solidarity that was demonstrated during the 
international day for prayer convened by the Pope on 
7 September, which brought together religious leaders 
of all faiths. May the session follow that path and inspire 
a new dynamism such that all nations will take action 
to resolve the ongoing conflicts and heal the wounds of 
humankind.

The choice of the theme for this session — “The 
post-2015 development agenda: setting the stage” — is 
a timely one. The process of the implementation of the 
Millennium Development Goals (MDGs), including 
the progress made and the limitations and difficulties 
encountered, has demonstrated the importance of 
establishing common goals for all members of the 
international community that will bring them together, 
galvanize them and assess their efforts — including 
the United Nations and its specialized entities, regional 
organizations and States. In that regard, it is important 
that at this session the Assembly revisit the fundamental 
concepts that make up the heart of the United Nations, 
as they remain relevant to setting new goals for the 
post-2015 agenda.

In the context of comprehensive human 
development, the foregoing should be guided by 
promoting the family, based on the union of a man and 
a woman and the protection of the rights of the family 
as the basic social nucleus and the foundation of all 
stable and sustainable development. Those goals should 
also promote a dignified life for all humankind, from 
the oldest to the youngest child still at home, as well 
as those living in the most difficult social situations or 
most isolated areas.

As the deadline set to achieve the Millennium 
Development Goals approaches, it is easy to see that 
they have not been universally achieved. That is due, in 
part, to limitations and lack of clarity, including along 
ethical lines, and especially due to the difficulty in 
creating an efficient consensus on the implementation 
of Goal 8, in view of the resources necessary to achieve 
the seven others.

In terms of that Goal, the decisions made following 
the 2008 crisis aimed to find an equitable way to 
manage the international financial sector and reform 
the international financial institutions. Nevertheless, 
it is regrettable to note that discussions on measures 
to control the global economy took place among small, 
limited groups of States, such as the Group of 20
(G-20); they did not include the poorest or least 
populated States. While that was justified from a 
practical point of view, such an approach does not 
legitimize its decisions, which could have important 
consequences for other States Members of the United 
Nations that are neither direct nor indirect participants 
in the G-20.

In order to guarantee the future implementation of 
common goals for the post-2015 agenda, international 
legal mechanisms must urgently be devised to ensure the 
participation of all States in drafting and implementing 
sweeping shared economic decisions. At the same time, 
it will be insufficient to create financial or business 
structures that are recognized as fair and equitable by 
all States if we do not assess the results of the goals in 
the long term, with the aim of guaranteeing that the 
lives of those in need are clearly improving.

The future development goals of the post-2015 
agenda should therefore identify monitoring and 
adjustment mechanisms to deal with economic trends 
and promote the elimination of hunger worldwide, the 
gradual disappearance of slums, universal access to 
drinking water and improved sanitation for all, among 
other things.

That framework would be incomplete without 
considering an external development factor that is 
essential to the implementation of the MDGs, namely, 
peace. While it is true that injustice and excessive 
social and economic inequalities among peoples and 
nations represent a constant threat to peace and lead 
to war, it is also true that war, terrorism, organized 
crime and other forms of armed violence at the national 
and international levels represent the most significant 
obstacles to development. Therefore, the matter of the 
post-2015 development agenda should today be viewed 
in the context of the serious conflicts under way — first 
and foremost the conflict in Syria.

In facing such wars and massacres, it is crucial 
that the international community choose the path of 
development, with greater determination and courage. 
If peace is considered the sine qua non of comprehensive 
human development, it is important to return to certain 
basic principles that the international community 
solemnly swore to follow nearly 70 years ago.



The United Nations was created, at that time, “to 
save succeeding generations from the scourge of war” 
and “to ensure, by the acceptance of principles and the 
institution of methods, that armed force shall not be 
used, save in the common interest”. The right to wage 
war, which authorized the political and autonomous 
use of military force, was replaced by providing the 
Security Council with the power to authorize the use of 
force which, under the Charter of the United Nations, 
includes only one exception, namely, legitimate self-
defence, the conditions and limitations of which are 
described in Article 51 of the Charter.

In that context, it is possible to consider that 
following the tragedies of the First World War and the 
Second World War, States created an international set 
of norms that provide legal instruments that establish 
the law based on the highest sense of justice. Indeed, 
international law is no longer synonymous with the 
laws of the international community, that is, laws based 
on the traditions and customs of various States. Based 
on the Charter of the United Nations, States sought 
to reaffirm that international law was a legal system 
whose fundamental objective, even if it is not the 
only one, was to control the use of violence between 
States, and in which the limitation of the use of force 
to cases and under the conditions stipulated in the 
Charter itself represents a fundamental constitutional 
norm. Therefore, the limitation of the use of force is the 
primary and essential principle in terms of the ultimate 
goal of any legal system aimed at the protection of 
individuals and their fundamental rights.

It is tragic that today, in spite of the valuable 
United Nations legal principles, the implementation 
mechanisms and procedures have not managed to 
prevent serious civil and regional conflicts or protect 
people. The African continent has many real or potential 
situations of conflict, with dozens of armed groups that 
sow death and suffering throughout the population. 
In that regard, I would particularly like to refer to the 
situation in the eastern part of the Democratic Republic 
of the Congo and in the Central African Republic.

The Middle East continues to be a subject of 
great concern, and in some countries of the American 
continent drug trafficking has reached the level where 
traffickers can wage war against States. There are 
also significant hotbeds of tension in many regions of 
Asia. In many of those conflicts, there have been or are 
still United Nations peacekeeping operations working 
in coordination with regional organizations. In that 
regard, a tradition of great merit has been established, 
which dates back to the origins of the Organization 
itself. However, history has also shown that, when 
the necessary means are insufficient or the prevailing 
national and international interests weigh too heavily, 
United Nations intervention cannot be realized or, if it 
is undertaken, has only limited success.

Despite those difficulties, the whole experience 
of peacekeeping and peacebuilding developed by the 
United Nations should be seen as positive, including 
those operations that have had weak immediate 
results, because it is itself a concrete expression of the 
two key principles of natural law, namely, the rights 
intrinsically linked to human dignity. The first requires 
that we do everything reasonably possible to avoid war, 
given the evils and injustice that war leads to; and the 
second affirms the permanent validity of moral law 
during armed conflict. In that regard, acts deliberately 
contrary to individual’s rights and those universal 
principles are crimes, which in the most serious cases 
can be described as crimes against humanity.

It is clear that, in the lives of people, armed conflicts 
have led to deep divisions and serious harm that require 
many years to heal. Today the example of greatest 
concern to the entire world is the serious conflict that 
has developed in Syria, which has already led to 110,000 
dead, 4 million internally displaced persons and more 
than 2 million refugees in neighbouring countries, 
including in Lebanon and Jordan. It risks becoming 
an international conflict at any moment. In addition to 
the terrible loss of life, the conflict is destroying some 
of the richest heritage of history, culture and human 
coexistence, strongly linked to the three monotheistic 
religions and the whole European culture heritage. In 
recalling the long history during which, together, the 
different parts of society built that heritage and sewed 
the fabric of human relationships, I would like to note 
the deep concern of the Holy See for the fate of the 
Christian communities and other minorities, who should 
not be forced in any way into exile, but rather should be 
given a leading role in the future configuration of their 
country, given their contribution to the common good.

The most recent report of the Independent 
International Commission of Inquiry, established by the 
Human Rights Council, demonstrates that massacres 
and other serious violations of human rights have been 
committed by the parties to the conflict. The same 
experts vehemently affirmed that there was no possible 
military solution. In that context, the Holy See would 



like to reaffirm that any action that might aggravate or 
even extend the conflict and increase the unspeakable 
suffering of innocent people should be avoided.

In his recent letter to the Group of 20 leaders 
meeting in Saint Petersburg, the Holy Father, recalling 
the responsibility of the international community 
with regard to Syria, described as regrettable the 
fact that too many partisan interests had prevailed 
since the Syrian conflict began and had prevented 
the finding of a solution to the pointless massacre we 
are witnessing. In recalling his words, I would like to 
urge the leaders of States not to remain indifferent in 
the face of the tragedies that have been afflicting the 
Syrian people for far too long. To each and every one 
of the leaders, in repeating the Pope’s words, I would 
like to make a heartfelt appeal that they find ways to 
overcome their differences and give up any useless 
attempt at a military solution. On the contrary, there 
should be a new commitment to seek, with courage and 
determination, a peaceful solution through dialogue 
and negotiation between the interested parties with the 
firm support of the international community. Moreover, 
all the Governments of the world have the moral duty 
to give priority to any initiative that would promote the 
provision of humanitarian assistance to those who are 
suffering on account of the conflict within and outside 
the country.

We would also note that, during the Syrian crisis, 
the bodies and agencies of the United Nations system 
have sought to deploy all available means to protect 
civilians. Member States have, for far too long, shown 
a lack of the courage needed to give priority to the 
international resolution of the conflict. The Secretary-
General recently spoke of the collective failure of the 
international community’s ability to prevent and avoid 
the atrocities committed in Syria. Along those lines, I 
would like to recall the concept of the responsibility 
to protect, which the Secretary-General also referred 
to, and I would also like to underscore the importance 
of that responsibility for the Holy See. The adoption 
of a political and legal concept of the responsibility 
to protect during the 2005 World Summit, held from 
14 to 16 September 2005, was a great step forward 
by the international community. Unfortunately, 
the responsibility to protect has sometimes been 
erroneously understood to be a justification for the 
use of arms, but in reality it means something quite 
different. It is a profound and urgent spirit of solidarity 
that calls upon everyone, starting with heads of State, to 
understand their responsibilities with regard to serious 
humanitarian crises wherever they occur and to commit 
to ensuring that all emergency measures are put in 
place — diplomatic and economic measures and those 
related to public opinion, as well as the mechanisms 
stipulated by the Charter of the United Nations — to 
arrive at an effective solution. To provide continuity 
to the ongoing debate on the responsibility to protect, 
it would be a good idea to consider ways to explicitly 
include that concept in the mandate of the Security 
Council, under Article 24 of the Charter, and possibly 
under Article 39.

In that context, the Syrian tragedy is both a 
challenge and an opportunity for the United Nations 
to breathe new life into all its bodies, mechanisms and 
procedures in a specific, creative and positive manner. 
In that regard, we must welcome the unanimous 
adoption by the Security Council of resolution 2118 
(2013), on 27 September. My delegation hopes that 
the agreement that was reached on that document will 
provide a definite impetus to the Geneva process, so as 
to make it finally possible to restore stability and bring 
about reconciliation in the country.

A peaceful and lasting solution to the conflict 
in Syria would set a significant precedent for the 
upcoming century and would indicate the path to be 
taken in addressing other conflicts that the international 
community has not yet been able to resolve. It would 
greatly facilitate the inclusion of the principle of the 
responsibility to protect in the Charter of the United 
Nations. And, more generally from the point of view 
of economic and social development, it would be the 
most clear demonstration of the will to undertake, 
with honesty and effectiveness, a path of sustainable 
development post-2015.

Pope Francis, through his prophetic words and 
actions on 7 September, launched a huge global 
movement of prayer for peace, the results of which 
were immediately clear in the public’s spontaneous and 
sincere support for that goal. The scope of that effort 
went beyond differences of religion, culture, nationality 
or geographical origin, and exerted a strong influence 
on world leaders. Accompanying the Holy Father and 
under his leadership, the competent authorities of the 
Holy See also took diplomatic action aimed at stopping 
the violence and promoting dialogue between the parties 
involved in the conflict, thereby putting into practice 
one of the main goals of their international presence. 
Along with the Pope and in line with the theme for this 
session, we would like to reiterate here at the general 



debate that war is the specific refusal to commit to the 
achievement of the major social and economic goals that 
the international community has set for itself. Indeed, 
there can be no economic development without peace. 
Armed conflict never leads to peace, which is crucial 
for that development.

The Holy See believes, in line with the theological 
and ethical teaching of the Catholic Church, that 
because of the evils and injustices that any war entails, 
we must do everything possible to avoid it. This is also 
why the Church strongly urges everyone to pray and 
act so that divine goodness frees us from the ancient 
bondage of war.

My delegation, recalling those ethical principles 
that inspire and animate the international activity 
of the Holy See, has no ambition other than to make 
a contribution of a moral nature to this session of the 
General Assembly, while at the same time expressing 
its recognition for the work done by various bodies and 
United Nations agencies to relieve the suffering caused 
by the Syrian crisis and other conflict situations. We 
encourage them to continue their humanitarian work.

My delegation also strongly appeals to all Member 
States to exercise responsibility. Peace will come about, 
and the objectives of comprehensive human development 
for each inhabitant of the Earth, especially for the 
weakest and those who have no voice or representation, 
will be achieved if, and only if, every State is capable of 
fully assuming its own responsibilities for the common 
good of all.
